DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 10/20/2021.  Claims 1 and 10 are currently amended.  Claims 17-20 are cancelled.  Claims 22 is newly added.  Claims 1-16 and 21-22 are pending review in this action.
The 35 U.S.C. 112 rejections in the previous Office Action are withdrawn.
The 35 U.S.C. 103 rejections in the previous Office Action are maintained.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In the annealing step (S42), each claim recites, “annealing and cooling”.  However, it is well-known in the art that annealing is the process of heating an article and allowing it to cool slowly, and thus, cooling of the composite substrate in step (S42) is already exclaimed by the recitation of “annealing”.  The instant limitation should be amended to recite, “annealing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 each recite a step (S4) and (S40), respectively, “annealing the second composite structure to form a third composite structure, wherein an annealing process of the second composite structure comprises: (S41) heating the second composite structure at temperature higher than 300 C to thermally diffuse atoms of the copper substrate and the active metal layer, (S42) annealing and cooling the second composite structure to make active metal atoms and copper atoms form an alloy; and S5, dealloying the third composite structure to form a porous copper composite."  It is unclear as to whether both steps (S41) and (S42) are part of the annealing process, or whether (S41) is a pre-annealing step which is followed by the actual (S42) annealing step.  While the instant specification confirms that the annealing temperature is higher than 300o [PgPublication – par. 0044], it is still unclear as to whether both steps need to be performed to make the current collector.  Specifically, the instant specification teaches, for example, that the second composite structure is annealed at a temperature of 500oC, and Zn atoms and Cu atoms are sufficiently diffused to form the alloy with homogenous composition.  As claimed, step (S41) recites heating at temperature higher than 300oC to thermally diffuse atoms of the copper substrate and the active material layer, and step (S42) recites annealing and cooling the second composite structure to make active metal atoms and copper atoms form an alloy.  Since the specification describes the annealing temperature of higher than 300oC diffuses the atoms to form an alloy, for examination purposes, the instant limitation is interpreted such that step (S40) includes either of (S41) or (S42).  
It is further unclear if the claims perform a single annealing step or two separate annealing steps.  That is, annealing, by definition is the process of heating and allowing to cool slowly in order to remove internal stresses and toughen a material.  Thus, it is unclear whether it is step (S41) that is being performed at 300oC or higher, or step (S42) that is being performed at 300oC or higher.  Applicant is 
Claims 2-16 and 20-22 are similarly rejected for being dependent on claims 1 and 10, respectively.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach or suggest a step (S4) or (S40) of claims 1 and 10, respectively: “annealing the second composite structure to form a third composite structure, wherein an annealing process of the second composite structure comprises: (S41) heating the second composite structure at temperature higher than 300 C to thermally diffuse atoms of the copper substrate and the active metal layer, (S42) annealing and cooling the second composite structure to make active metal atoms and copper atoms form an alloy; and S5, dealloying the third composite structure to form a porous copper composite."  
Per interpretation of claims 1 and 10 above, the instant limitation is interpreted such that the annealing step (S4) or (S40) may be either of steps (S41) or (S42).  In the previous Office action, it was suggested that Chan is analogous to Meng for teaching a similar composite material including a nanoscale reinforcement film and a method for fabricating the same, and that Chan teaches the step of annealing the second composite structure to form a third composite structure in order to eliminate defects in the composite material caused by stress [Chan – par. 0038].  Applicant argues that Chan discloses that the annealing step is used to eliminate defects in the magnesium-based composite material caused by stress due to hot-rolling, and since Meng does not disclose a step of hot-rolling, there is no motivation to modify the moth of Meng by adding an annealing step to eliminate defects in the copper-based composite material.  However, Chan discloses the annealing step is performed after the step of hot-rolling which is analogous to the pressing step of Meng.  Thus, an ordinary skilled artisan 
It should also be noted that, while Chan discloses annealing conditions for magnesium-based composite material, performing the annealing step for Meng’s copper-based composite to eliminate the stress defects caused by pressing according to step (S41) would also be obvious.
Claim Rejections - 35 USC § 103
The rejections of claims 1-16 and 20-21 as presented in the previous Office action, and in light of Examiner’s response to arguments above, are maintained.  Kindly refer to the previous Office action for details.  The rejection of new claim 22 can be found hereafter.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng and Chen, as applied to claim 10.
Regarding Claim 22, modified Meng discloses wherein the copper substrate and the active material layer of two adjacent composite substrates are directly in contact with each other in S20 [Meng – par. 0028].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724